DETAILED ACTION
The amendment and RCE filed on 07/18/2022 has been entered and fully considered. Claims 1 and 3-20 are pending, of which claim 1 is amended.

Response to Amendment
In response to amendment, the examiner raises new ground of rejection over the prior art.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 and 3-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-19 of copending Application No. 16/289,643 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the currently patented claims expressly recite the same subject matter, it would have been obvious to one of ordinary skill in the art at the time the invention was made to employ both device and methods, as recited in both sets of claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1, 3-16 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishikaze (WO 2016/159291, IDS, English translation: US 2018/0059094).
Regarding claim 1, Nishikaze teaches a method for preparing an analytical sample for analysis of a glycan contained in a sample (abstract), the method comprising: 
performing an amidation reaction that amidates a lactone structure included in the glycan through contacting the sample with a reaction solution that is basic (alkaline environment) (par [0155]); 
adding an acidic solution to the reaction solution after the amidation reaction (0.13% TFA solution was added) (par [0145] [0155]); and
purifying the sample contained in the reaction solution by using a carrier for hydrophilic interaction chromatography after the acidic solution is added to the reaction solution (using GL-Tip Amide, purification) (par [0145]),
wherein pH of the reaction solution after the acidic solution is added to the reaction solution is 10 or lower (0.13% TFA has pH 10 or lower) (par [0145]), and
wherein the amidation reaction is performed in a liquid phase (par [0155]).
	Regarding claim 3-4, Nishikaze teaches that the method further comprising: performing a lactonization reaction that lactonizes at least a part of sialic acids included in the glycans before the amidation reaction (par [0142][0153]).
Regarding claim 5-6, Nishikaze teaches that wherein the lactonization reaction is performed through contacting the sample with a lactonization reaction solution containing a dehydration condensation agent (condensing reagent) (par [0142]).
Regarding claim 7-8, Nishikaze teaches that wherein the reaction solution to be used for the amidation reaction contains ammonia or an amine (MA) (par [, 
the lactonization reaction solution further contains a nucleophilic agent (iPA) that is reacted with a sialic acid included in the glycan (par [0153]), 
the nucleophilic agent is different from ammonia or the amine contained in the reaction solution to be used for the amidation reaction (par [0153] [0155]), and 
in the lactonization reaction, a part of the sialic acids is lactonized based on a linkage type of the sialic acid, and at least a part of the nucleophilic agent is linked to another part of the sialic acids through addition of the lactonization reaction solution to the sample (par [0153]).
Regarding claim 9-14, Nishikaze teaches that wherein at least one selected from the group consisting of a2,3-sialic acid, a2,8-sialic acid, and a2,9-sialic acid among the sialic acids is lactonized in the lactonization reaction (par [0069]).
Regarding claim 15-16, Nishikaze teaches that wherein a2,3-sialic acid is lactonized and a part of the nucleophilic agent is linked to a2,6-sialic acid through addition of the lactonization reaction solution to the sample in the lactonization reaction (par [0069]).
Regarding claim 18, as has been discussed in regard to claim 1, Nishikaze teaches an analysis method comprising: 
preparing an analytical sample by using the method for preparing an analytical sample according to claim 1 (par [0153][0155]); and 
analyzing the prepared analytical sample (par [0157]).
Regarding claim 19, Nishikaze teaches that wherein the prepared analytical sample is analyzed through at least one of mass spectrometry and chromatography (par [0157]).
Regarding claim 20, Nishikaze teaches a kit for preparing an analytical sample. the kit comprising: 
an acidic solution (par [0145]), wherein 
the kit is used for the method for preparing an analytical sample according to claim 1 (par [0145][0153[0155]).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishikaze et al. (Analytical Chemistry, 2017, IDS)(Nishikaze) in view of Li et al. (Analytica Chimica Acta, 2016) (Li).
Regarding claim 17, Nishikaze does not specifically teach that wherein the acidic solution is a solution containing 0.13% by weight of trifluoroacetic acid (par [0145]). However, Li teaches performing an amidation reaction that amidates a lactone structure included in the glycan (Scheme 1), and purifying the product with an acidic solution containing 0.1% by weight or more of trifluoroacetic acid (page 79, par 2). Thus, it would have been obvious to one of ordinary skill in the art to optimize the concentration of TFA according to Li by routine experimentation.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYUN R XU, Ph. D. whose telephone number is (571)270-5560. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOYUN R XU, Ph.D./           Primary Examiner, Art Unit 1797